Shearer, J.
It is claimed on behalf of the plaintiff in error that under the provisions of ¡section 6069 of the Revised Statutes, said executors have no election except to ■charge themselves with and to account for the note in question; and the following cases are relied on in support of the contention: Tracy's Administrator v. Card's Administrator, 2 O. S., 450; Bigelow v. Bigelow, 4 Ohio, 138, and Martin’s Administrator v. Train's Executor, 3 Ohio Circ. Dec., 344.
Undoubtedly, the general rule is that a debt due from an administrator or ■executor to the estate he represents becomes assets in his hands eo instante that he qualifies; but that the rule is without exception, we think cannot be maintained. The precise question before us has not been passed upon by the Supreme ■Court. What has been said upon the general question by that tribunal is in the nature of obiter dicta.
But an examination of the Ohio cases leads to the conclusion that the presumption raised by the statute that the debt of an executor to the estate he represents is assets in his hands, is not conclusive, but may be rebutted. The fiction is employed for a useful purpose, but will not be permitted to work injustice •where it can be avoided. Bigelow v. Bigelow, supra.
So in this case, in the absence of anything to the contrary, the presumption ds that the nóte in question* became assets in the hands of the executors the moment they qualified as such. But it appearing that S. D. Harshman, at the time of his qualification and thenceforward, was insolvent, it seems a monstrous •doctrine that the claim, theretofore worthless, was, by the appointment of Harsh-man as an executor, vitalized and converted into assets worth one hundred cents on the dollar; especially as such holding would in effect impose upon his co-*11executor a liability as surety for tbe insolvent executor for a claim due from tbe latter personally and in which tbe former bad no interest whatever.
Robert Miller, Attorney for Plaintiff in Error.
James A. Gilmore, Attorney for Defendant in Error.
We think tbe correct doctrine is stated in Barcus v. Stover, 24 Hun., 109, afterwards affirmed by tbe court of appeals (107 New York, 624), where the court, 'construing a statute substantially like section 6069, R. S., say: “Although * * * an executor must include a debt due from him to his testator, in the inventory, •and is, upon the final 'accounting prima jade to be held liable therefor, as for so much money in his hands at the time the debt became due, yet the presumption of solvency created by the statute may be rebutted, and the executor may show an honest inability to pay the debt continuing during the whole period of his •executorship. ”
Our statute contemplates a state of solvency, ability to pay the debt, not •one of honest insolvency. Where it declares that the executor shall be liable for lis indebtedness to the estate, as for so much money in his hands, an ability to pay while executor is within the contemplation of the law. It is not intended to lave application to an exceptional case of his inability to meet his promise. Any other construction would make an insolvent executor, by virtue of the •statute itself, an embezzler of money which he never received and which he was unable to obtain; and this without any laches or wrong on his part. See, also, Garber v. The Commonwealth, 7 Pa. St., 265; Harker v. Irick, 2 Stock. Chy., 269. Such a construction would be both unreasonable and unjust. Barcus v. Stover, supra.
It is a just rule that a trustee will be held liable for more than he receives •only in case of “supine negligence or willful default.” Taylor v. Bonham, 5 How. (U. S.), 275. All that can be demanded of him is perfect honesty and reasonable ■diligence. 1 Iredell’s Eq. (N. C.), 108.
So we hold that, S. D. Harshman, being insolvent during the whole period of his executorship, the probate court should have allowed a credit for said debt in the final account with the estate'; and the judgment of the court of common pleas is therefore affirmed.